DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
Claims 19-21 and 23-35, as recited in an amendment filed on April 28, 2021, were previously pending and subject to a final office action filed on May 17, 2021 (the “May 17, 2021 Final Office Action”).  On August 17, 2021, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, where Applicant: amended claims 19 and 28; and added new claim 36 (the “August 17, 2021 RCE”).  Claims 19-21 and 23-36, as recited in the August 17, 2021 RCE, were previously pending and subject to a non-final office action filed on August 30, 2021 (the “August 30, 2021 Non-Final Office Action”).
On November 30, 2021, Applicant submitted further amendments to claims 19 and 28 (the “November 30, 2021 Amendment”).  Claims 19-21 and 23-36, as recited in the November 30, 2021 Amendment, are currently pending and subject to this final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant’s Remarks, pp. 10-13, filed November 30, 2021, with respect to the rejections of claim 19-21 and 23-36 under 35 U.S.C. § 101 have been fully considered, but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 19-21 and 23-36 under 35 U.S.C. § 101 are maintained in this office action below.

Despite Applicant’s arguments, the limitations directed to including: “an index number that is incremented when the data associated with the portable infusion pump is updated”; “recording the index of upload events”; and “uploading data associated with the portable infusion pump when the index of upload events has a value less than the index number of the data associated with the portable infusion pump to prevent duplicate data from being uploaded”, are unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than an abstract idea.  These additional steps in claims 19, 28, and new claim 36 merely use an index number (e.g., a timestamp) to keep track of the latest upload events in order to determine when to upload data.  This method of uploading data is old and well-known in the industry.  For example, database systems have used timestamps to determine when stored data is current or out-of-date, before uploading new data.  Therefore, the aforementioned newly amended limitations: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); 
Rather, the steps of “an index number that is incremented when the data associated with the portable infusion pump is updated”; “recording the index of upload events”; and “uploading data associated with the portable infusion pump when the index of upload events has a value less than the index number of the data associated with the portable infusion pump to prevent duplicate data from being uploaded”, described in claims 19, 28, and new claim 36, are merely invoking computer components and functions as tools to implement an existing process (i.e., the abstract concept identified in the § 101 Rejections below of tracking healthcare provider identification information and data associated with a portable infusion pump, uploading the data from the portable infusion pump, and providing access-control features to the data based on the healthcare provider identification information).  Adding indexes with incremental numbers to determine when the infusion pump data is new and should be uploaded is: (1) a necessary data gathering/outputting step (i.e., similar to consulting and updating an activity log in the Ultramercial, Inc. v. Hulu, LLC case – see MPEP § 2106.05(g); and (2) the equivalent of selecting a particular data source or type of data to be manipulated (i.e., similar to limiting a database index to XML tags in the Intellectual Ventures I LLC v. Erie Indem. Co. case –see MPEP § 2106.05(g)).  Further, using index databases to upload and record data in order to prevent duplicate data from being uploaded is old and well-known in the medical industry.  For these reasons, claims 19, 28, and 36 do not recite additional elements that integrate the judicial exception into a practical application.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 101 Section below, for further clarification and complete analysis.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 13-16, filed November 30, 2021, with respect to rejections of claim 19-21 and 23-36 under 35 U.S.C. § 103, have been considered, but they are moot in light of Applicant’s amendments to independent claims 19 and 28.  Therefore, the combinations of the references previously cited in the August 30, 2021 Non-Final Office Action are not used to teach the all of newly amended claim limitations in claims 19 and 28.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-21 and 23-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 19-21 and 23-27 are directed to a method of providing access to data associated with a portable infusion pump over a computer network, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.   Claims 28-35 are also directed to a method of providing access to data associated with a portable infusion pump over a computer network, which is also within one of the four statutory categories (i.e., a process). See id.  Claim 36 is also directed to a method of providing access to data associated with a portable infusion pump over a computer network, which is also within one of the four statutory categories (i.e., a process). See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 19, 28, and 36 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 19 recites the limitations of (and claim 36 substantially recites the limitations of):
presenting to a user a graphical user interface relating to data associated with a portable infusion pump of a user, the data associated with the portable infusion pump including a pump index number that is incremented when the data associated with the portable infusion pump is updated;

displaying a user-specific data sharing feature of the graphical user interface, the user-specific data sharing feature enabling the user to provide access to the data associated with the portable infusion pump of the user to one or more third parties;

receiving from the user entry of healthcare provider specific identification information into the user-specific data sharing feature;

identifying one or more healthcare providers corresponding to the healthcare provider specific identification information;

generating a registration record associating a healthcare provider corresponding to the healthcare provider specific information with an identifier of the portable infusion pump;

providing ongoing access to the data associated with the portable infusion pump of the user to be provided to the healthcare provider as long as the healthcare provider is associated with the identifier of the portable infusion pump in the registration record;

recording an index of upload events from the portable infusion pump over the computer network (as described in claim 19);

comparing the index of upload events to the index number of the data associated with the portable infusion pump (as described in claim 19);

automatically initiating an upload of the data associated with the portable infusion pump of the user for access by the healthcare provider when the index of upload events has a value less than the index number of data associated with the portable infusion pump to prevent duplicate data from being uploaded (as described in claim 19)/automatically initiating an upload of the data associated with the portable infusion pump of the user for access by the healthcare provider and an update of a stored index number to be equal to the claim 36); and

identifying, to the user, the healthcare provider on the graphical user interface as having access to the data associated with the portable infusion pump of the user when the healthcare provider is associated with the identifier of the portable infusion pump in the registration record.

Similarly, claim 28 recites the limitations of:
accessing a graphical user interface of software configured to display data associated with a portable infusion pump of a user, the data associated with the portable infusion pump including an index number that is incremented when the data associated with the portable infusion pump is updated;

accessing a user-specific data sharing feature of the software, the user-specific data sharing feature enabling the user to provide access to the data associated with the portable infusion pump of the user to one or more third parties;

entering healthcare provider specific identification information into the user-specific data sharing feature;

identifying a healthcare provider corresponding to the healthcare provider specific identification information;

causing a registration record to be generated that associates a healthcare provider corresponding to the healthcare provider specific information with an identifier of the portable infusion pump;

causing ongoing access to the data associated with the portable infusion pump of the user to be provided to the healthcare provider as long as the healthcare provider is associated with the identifier of the portable infusion pump in the registration record;

causing an index of upload events from the portable infusion pump over the computer network to be recorded;

causing the index of upload events to be compared to the index number of the data associated with the portable infusion pump;

causing an upload of the data associated with the portable infusion pump of the user to be automatically initiated for access by the healthcare provider when the index of upload events has a value less than the index number of the data associated with the portable infusion pump to prevent duplicate data from being uploaded; and

receiving an indication that the healthcare provider has been provided with ongoing access to the data associated with the portable infusion pump of the user.

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  The Certain Methods of Organizing Human Activity category covers concepts related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., tracking healthcare provider identification information and data associated with a portable infusion pump, uploading the data from the portable infusion pump, and providing access-control features to the data based on the healthcare provider identification information), but for the recitation of generic computer components and functions also recited in claims 19 and 28.  That is, other than reciting: (1) a portable infusion pump; (2) a computer network; (3) a graphical user interface; and the steps of: (4) “presenting a graphical user interface relating to data associated with a portable infusion pump of a user, the data associated with the portable infusion pump including a pump index number that is incremented when the data associated with the portable infusion pump is updated” (as described in claims 19 and 36)/“accessing a graphical user interface of software configured to display data associated with a portable infusion pump of a user, the data associated with the portable infusion pump including a pump index number that is incremented when the data associated with the portable infusion pump is updated” (as described in claim 28); (5) “displaying a user-specific data sharing feature of the graphical user interface” (as described in claims 19 and 36)/“accessing a user-specific data sharing feature of the software” (as described in claim 28); (6) “automatically initiating an upload of the data associated with the portable infusion pump of the user for access by the healthcare provider when the index of upload events has a value less than the index number of data associated with the portable infusion pump to prevent duplicate data from being uploaded” (as described in claim 19)/ “causing an upload of the data associated with the portable infusion pump of the user to be automatically initiated for access by the healthcare provider when the index of upload events has a value less than the index number of the data associated with the portable infusion pump to prevent duplicate data from being uploaded” (as described in claim 28)/“automatically initiating an upload of the data associated with the portable infusion pump of the user for access by the healthcare provider and an update of a stored index number to be equal to the pump index number when the pump index number is greater than the stored index claim 36), the context of claims 19, 28, and 36 encompasses managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., tracking healthcare provider identification information and data associated with a portable infusion pump, uploading the data from the portable infusion pump, and providing access-control features to the data based on the healthcare provider identification information).
	The aforementioned claim limitations described in claims 19 and 28 are analogous to claim limitations directed toward a concept of managing personal behavior or relationships or interactions between people, because they merely recite limitations for collecting healthcare provider identification information in order to provide a registration record and access-control features to a user of a portable infusion pump.  The collection and receipt of the healthcare provider identification information is used to grant access to the infusion pump data (e.g., managing the personal behavior of a healthcare provider, such as managing their access to the infusion pump data).  If a claim limitation, under its broadest reasonable interpretation, covers the management of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See the 2019 Revised PEG.  Accordingly, claims 19 and 28 recite an abstract idea.
Examiner notes that: dependent claims 20, 21, and 23-27 (which depend on claim 19 due to their individual chains of dependency) further narrow the abstract idea described in claim 19; and dependent claims 29-35 (which depend on claim 28 due to their individual chains of dependency) further narrow the abstract idea described in claim 28, and similarly encompass limitations directed to a concept related to managing the personal behavior of a healthcare provider, such as managing their access to the infusion pump data.  Therefore, dependent claims 20, 21, 23-27, and 29-35 are also directed to the aforementioned abstract idea.  Examiner notes that: (1) dependent claims 23, 24, 31, and 32 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of claims 20, 21, 25-27, 29, 30, and 33-35 do not provide any limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong 2 of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application.  In particular, claims 19 and 28 recite the additional elements of (identified in bold below): 
presenting to a user a graphical user interface relating to data associated with a portable infusion pump of a user, the data associated with the portable infusion pump including a pump index number that is incremented when the data associated with the portable infusion pump is updated (as described in claims 19 and 36) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); generally linking the abstract idea to a particular field of use, as noted below, see MPEP § 2106.05(e); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

displaying a user-specific data sharing feature of the graphical user interface (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); (generally linking the abstract idea to a particular field of use, as noted below, see MPEP § 2106.05(e); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)), the user-specific data sharing feature enabling the user to provide access to the data associated with the portable infusion pump of the user to one or more third parties (as described in claims 19 and 36);

receiving from the user entry of healthcare provider specific identification information into the user-specific data sharing feature (as described in claims 19 and 36);

identifying one or more healthcare providers corresponding to the healthcare provider specific identification information (as described in claims 19 and 36);

generating a registration record associating a healthcare provider corresponding to the healthcare provider specific information with an identifier of the portable infusion pump (as described in claims 19 and 36);

providing ongoing access to the data associated with the portable infusion pump of the user to be provided to the healthcare provider as long as the healthcare provider is associated with the identifier of the portable infusion pump in the registration record (as described in claim 19);

recording an index of upload events from the portable infusion pump over the computer network (as described in claim 19);

comparing the index of upload events to the index number of the data associated with the portable infusion pump (as described in claim 19);

automatically initiating an upload of the data associated with the portable infusion pump of the user for access by the healthcare provider when the index of upload events has a value less than the index number of data associated with the portable infusion pump to prevent duplicate data from being uploaded (as described in claim 19)/automatically initiating an upload of the data associated with the portable infusion pump of the user for access by the healthcare provider and an update of a stored index number to be equal to the pump index number when the pump index number is greater than the stored index number (as described in claim 36) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g);  generally linking the abstract idea to a particular field of use, as noted below, see MPEP § 2106.05(e); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec; Alice Corp. Pty. Ltd. v. CLS Bank Int'l; and Ultramercial, Inc. v. Hulu, LLC cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

identifying, to the user, the healthcare provider on the graphical user interface as having access to the data associated with the portable infusion pump of the user when the healthcare provider is associated with the identifier of the portable infusion pump in the registration record (as described in claim 19);

accessing a graphical user interface of software configured to display data associated with a portable infusion pump of a user, the data associated with the portable infusion pump including an index number that is incremented when the data associated with the portable infusion pump is updated (as described in claim 28) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); (generally linking the abstract idea to a particular field of use, as noted below, see MPEP § 2106.05(e); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

accessing a user-specific data sharing feature of the software (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); (generally linking the abstract idea to a particular field of use, as noted below, see MPEP § 2106.05(e); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)), the user-specific data sharing feature enabling the user to provide access to the data associated with the portable infusion pump of the user to one or more third parties (as described in claim 28);

entering healthcare provider specific identification information into the user-specific data sharing feature (as described in claim 28);

identifying a healthcare provider corresponding to the healthcare provider specific identification information (as described in claim 28);

causing a registration record to be generated that associates a healthcare provider corresponding to the healthcare provider specific information with an identifier of the portable infusion pump (as described in claim 28);

causing ongoing access to the data associated with the portable infusion pump of the user to be provided to the healthcare provider as long as the healthcare provider is associated with the identifier of the portable infusion pump in the registration record (as described in claim 28);

causing an index of upload events from the portable infusion pump over the computer network to be recorded (as described in claim 28);

causing the index of upload events to be compared to the index number of the data associated with the portable infusion pump (as described in claim 28);

causing an upload of the data associated with the portable infusion pump of the user to be automatically initiated for access by the healthcare provider when the index of upload events has a value less than the index number of the data associated with the portable infusion pump to prevent duplicate data from being uploaded (as described in claim 28) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); (generally linking the abstract idea to a particular field of use, as noted below, see MPEP § 2106.05(e); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec; Alice Corp. Pty. Ltd. v. CLS Bank Int'l; and Ultramercial, Inc. v. Hulu, LLC cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

receiving, by the user, an indication that the healthcare provider has been provided with ongoing access to the data associated with the portable infusion pump of the user (as described in claim 28); and

a computer network (as described in claims 19, 28, and 36) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).  However, the recitations of these computer components (i.e., the portable infusion pump; the computer network; and the graphical user interface) are recited at a high-level of generality (i.e., using generic computer components to perform the judicial exception), such that it amounts to no more than: adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
		- A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see, FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations of claims 19, 28, and 36 previously identified as being directed to an abstract idea more expediently solely due to the fact that they are executed on a general-purpose computer (i.e., collecting the healthcare provider identification information over a computer network in order to provide access to the data associated with an infusion pump), as opposed to being done manually or mentally; and
	- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention merely requires the graphical user interface to display the indication that the healthcare provider has been granted access to the infusion pump data; and the steps directed to “automatically initiating an upload” of the infusion pump data when the infusion pump data becomes available described in claims 19, 28, and 36 for providing the infusion pump data to the healthcare providers.
Further, the recitations of the computer function (i.e., “presenting a graphical user interface relating to data associated with a portable infusion pump of a user, the data associated with the portable infusion pump including a pump index number that is incremented when the data associated with the portable infusion pump is updated” (as described in claims 19 and 36)/“accessing a graphical user interface of software configured to display data associated with a portable infusion pump of a user, the data associated with the portable infusion pump including a pump index number that is incremented when the data associated with the portable infusion pump is updated” (as described in claim 28); “displaying a user-specific data sharing feature of the graphical user interface” (as described in claims 19 and 36)/“accessing a user-specific data sharing feature of the software” (as described in claim 28); “automatically initiating an upload of the data associated with the portable infusion pump of the user for claim 19)/ “causing an upload of the data associated with the portable infusion pump of the user to be automatically initiated for access by the healthcare provider when the index of upload events has a value less than the index number of the data associated with the portable infusion pump to prevent duplicate data from being uploaded” (as described in claim 28)/“automatically initiating an upload of the data associated with the portable infusion pump of the user for access by the healthcare provider and an update of a stored index number to be equal to the pump index number when the pump index number is greater than the stored index number” (as described in claim 36)) represents insignificant extra-solution activity (i.e., necessary data gathering and selecting a particular data source or type of data to be manipulated), such that it amounts to no more than: adding insignificant extra-solution activity to the judicial exception. See MPEP § 2106.05(g).  The following represent examples that courts have identified as adding insignificant extra-solution activity to the judicial exception (e.g., see id.):
- Examples of Mere Data Gathering/Mere Data Outputting:
		- Performing clinical tests on individuals to obtain input for an equation, e.g., see In re Grams – similarly, the current invention merely utilizes the “presenting/accessing” and “displaying/accessing” steps described in claims 19, 28, and 36 to collect and display the information (i.e., “presenting/accessing” and “displaying/accessing” the graphical user interface related to the infusion pump data that is used in the aforementioned abstract concept of tracking healthcare provider identification information and data associated with the portable infusion pump, and providing access-control features to a user of the infusion pump data;
- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the two limitations directed to “presenting/accessing” and “displaying/accessing” the graphical user interface related to the infusion pump data described in claims 19, 28, and 36 are similarly deemed to be a necessary data gathering step (i.e., “presenting/accessing” and “displaying/accessing” the location (i.e., the graphical user interface) where the healthcare provider identification information is received/entered); and
- Consulting and updating an activity log, e.g., see Ultramercial, Inc. v. Hulu, LLC – similarly, the limitations directed to “automatically initiating an upload” of the infusion pump data when the infusion pump index number is greater than the index number of the upload events described in claim 36 and similarly described in claims 19 and 28 are similarly deemed to be necessary data gathering/outputting steps, because the data must be uploaded to the computer network in order to share it with the healthcare providers.
		- Example of Selecting a Particular Source Data Source or Type of Data to be Manipulated:
			- Limiting a database index to XML tags, e.g., see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the limitations to “automatically initiating an upload” of the infusion pump data when the index of upload events number is less than the index number of the portable infusion pump data described in claims 19 and 28 and similarly described in claim 36 are deemed to be limiting a database index to certain data from the portable infusion pump (i.e., limiting the index to the latest data from the portable infusion pump).
Thus, the additional elements in independent claims 19, 28, and 36 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 20, 21, 25-27, 29, 30, and 33-35 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Examiner notes that dependent claims 23, 24, 31, and 32 recite the following additional elements (identified in bold font):
causing ongoing access to the data associated with the portable infusion pump of the user to be provided to a healthcare provider corresponding to the healthcare provider specific identification information includes providing read-only access to the data associated with the portable infusion pump of the user to the healthcare provider (as described in claims 23 and 31) (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); (generally linking the abstract idea to a particular field of use, as noted below, see MPEP § 2106.05(e); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

causing ongoing access to the data associated with the portable infusion pump of the user to be provided to a healthcare provider corresponding to the healthcare provider specific identification information includes providing access to data acquired from a glucose monitoring device (as described in claims 24 and 32) (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); generally linking the abstract idea to a particular field of use, as noted below, see MPEP § 2106.05(e); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)).

However, similar to the analysis of the generic computer components and the “presenting/accessing” and “displaying/accessing” steps identified in claims 19, 28, and 36 described above, requiring that the access that is granted to the healthcare providers be “read-only” access; and that the access also includes access to glucose monitoring device data, are also deemed to be no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract ide; and (2) adding insignificant extra-solution activity to the judicial exception, because these limitation merely requires providing certain access rights to a healthcare provider (i.e., read-only access), or providing access to data from a certain device (i.e., a glucose monitoring device). See MPEP §§ 2106.05(f), (g).  As such, the additional elements in dependent claims 23, 24, 31, and 32 are not indicative of integrating the judicial exception into a practical application.
Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 19-21 and 23-36: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a claims 19-21 and 23-36 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 19-21 and 23-36 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 19, 23, 24, 28, 31, and 32 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components and functions. See MPEP §§ 2106.05 (d).
The additional elements of claims 19, 23, 24, 28, 31, and 32, as recited, a portable infusion pump; a computer network; a graphical user interface; and the steps of: “presenting a graphical user interface relating to data associated with a portable infusion pump of a user, the data associated with the portable infusion pump including a pump index number that is incremented when the data associated with the portable infusion pump is updated” (as described in claims 19 and 36)/“accessing a graphical user interface of software configured to display data associated with a portable infusion pump of a user, the claim 28); “displaying a user-specific data sharing feature of the graphical user interface” (as described in claims 19 and 36)/“accessing a user-specific data sharing feature of the software” (as described in claim 28); “automatically initiating an upload of the data associated with the portable infusion pump of the user for access by the healthcare provider when the index of upload events has a value less than the index number of data associated with the portable infusion pump to prevent duplicate data from being uploaded” (as described in claim 19)/ “causing an upload of the data associated with the portable infusion pump of the user to be automatically initiated for access by the healthcare provider when the index of upload events has a value less than the index number of the data associated with the portable infusion pump to prevent duplicate data from being uploaded” (as described in claim 28)/“automatically initiating an upload of the data associated with the portable infusion pump of the user for access by the healthcare provider and an update of a stored index number to be equal to the pump index number when the pump index number is greater than the stored index number” (as described in claim 36); “causing ongoing access to the data associated with the portable infusion pump of the user to be provided to a healthcare provider corresponding to the healthcare provider specific identification information includes providing read-only access to the data associated with the portable infusion pump of the user to the healthcare provider” (as recited in claims 23 and 31); and “causing ongoing access to the data associated with the portable infusion pump of the user to be provided to a healthcare provider corresponding to the healthcare provider specific identification information includes providing access to data acquired from a glucose monitoring device” (as recited in claims 24 and 32), are generic computer components and functions. See MPEP § 2106.05(d)(II).
	- Regarding the aforementioned additional elements described in claims 19, 23, 24, 28, 31, 32, and 36 - The following represents examples that courts have identified to be well-understood, routine, and conventional activities (e.g., see id.):
e.g., see Intellectual Ventures v. Symantec – the limitations directed to: “the “presenting/accessing”; “displaying/accessing”; and “automatically initiating the upload” of the infusion pump data when the index of upload events number is less than the index number of the portable infusion pump data described in claims 19 and 28 and similarly described in claim 36 merely collect and display information over a computer network; and the limitations directed to requiring: that the access that is granted to the healthcare providers be “read-only” access (described in claims 23 and 31); and that the access also includes access to glucose monitoring device data (described in claims 24 and 32), are similarly deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent mere collection, transmission, and/or receipt of data over a network (i.e., collection and receipt of the infusion pump data in read-only format and receipt of the glucose monitoring device data (i.e., a generic computer functions of receiving and transmitting data).);
			- Electronic recordkeeping, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int'l – limitations directed to: “automatically initiating the upload” of the infusion pump data when the index of upload events number is less than the index number of the portable infusion pump data described in claims 19 and 28 and similarly described in claim 36 merely use electronic recordkeeping techniques to upload data from the portable infusion pump; and
			- Updating an activity log, e.g., see Ultramercial, Inc. v. Hulu, LLC – similarly, the limitations directed to: “automatically initiating the upload” of the infusion pump data when the index of upload events number is less than the index number of the portable infusion pump data described in claims 19 and 28 and similarly described in claim 36 merely update the index of upload events with updated data from the portable infusion pump.
	Thus, the additional described in claims 19, 23, 24, 28, 31, 32, and 36 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of independent claims 19, 23, 24, 28, 31, 32, and 36 do not amount to significantly more than the above-identified judicial exception (the abstract claims 19, 23, 24, 28, 31, 32, and 36 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 20, 21, and 25-27 (which depend on claim 19 due to their respective chains of dependency); and dependent claims 29, 30, and 33-35 (which depend on claim 28 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 20, 21, 25-27, 29, 30, and 33-35 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 19 and 28.  Dependent claims 20, 21, and 25-27 merely add limitations that further narrow the abstract idea described in independent claim 19.  Similarly, dependent claims 29, 30, and 33-35 merely add limitations that further narrow the abstract idea described in independent claim 28.  Therefore, claims 19-21 and 23-36 are also nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-21, 24, 28-30, 32-34, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
- Cohen et al. (Pub. No. US 2012/0216297); in view of:
- Kiaie et al. (Pub. No. US 2011/0289497); 
- Ombrellaro (Pub. No. US 2007/0192137);
- Schoenberg (Pub. No. US 2004/0111622); and
- Urbaszek et al. (Pub. No. US 2007/0282175).

	Regarding claims 19 and 36,
		- Cohen teaches:
			- a method of providing access to data associated with a portable infusion pump over a computer network, comprising (as described in claims 19 and 36) (Cohen, paragraphs [0031] and [0034]; In paragraph [0031], Cohen teaches that its invention employs software components that operate with network devices and related hardware to manage the movement of electronic information, store the information in an organized format and provide controlled, worldwide access over the Internet to the information (i.e., providing access to information over a computer network).  The information may relate to one or more medical conditions and the system and services may involve medical subjects, healthcare providers, and/or healthcare payer entities.  In paragraph [0034], Cohen teaches that subject support device may be or included a meter sensor (such as a biological sensor) [in the process] that continuously or intermittently senses a condition or collects data regarding a condition over time.  Further, in paragraph [0034], Cohen teaches that [a] subject support device 12 may comprise, for example, but not limited to, an infusion pump or other infusion device for dispensing a controlled amount of an infusion medium to a subject (i.e., the data that is accessed may be associated with a portable infusion pump), a meter for monitoring blood glucose or oxygen levels or other biological or medical condition over time.):
presenting to a user a graphical user interface relating to data associated with a portable infusion pump of a user (as described in claims 19 and 36) (Cohen, paragraphs [0034], [0063], and [0065]; In paragraph [0063], Cohen teaches that a user interface layer 32 (i.e., a graphical user interface) supports interactions with the end user, for example, for user login and data access, software navigation, user data input, user selection of desired report types and the display of selected information may conveniently access a system website and perform a variety of optional activities through browser software (i.e., a graphical user interface).  In paragraph [0065], Cohen teaches that [a] subject may access a website to perform one or more of a variety of tasks, such as accessing general information made available on the website to all subjects or groups of subjects, to access specific information or to generate reports regarding that subject's medical condition or that subject’s medical device(s) 12, to download data or other information from that subject's support device(s) 12 to the system 16 [wherein the support device described in Cohen comprises an infusion pump or other infusion device – see Cohen, paragraph [0034]] (i.e., presenting data associated with a portable infusion pump of a user to the user).);
- displaying a user-specific data sharing feature of the graphical user interface (similar to the limitation described in claims 19 and 36) (Cohen, paragraph [0063]; In paragraph [0063], Cohen teaches that [t]he user interface layer 32 supports interactions with the end user, for example, for user login and data access, software navigation, user data input, user selection of desired report types and the display of selected information (i.e., displaying a user-specific data sharing feature).); and
- providing ongoing access to the data associated with the portable infusion pump of the user to be provided to the healthcare provider as long as the healthcare provider is associated with the identifier of the portable infusion pump in the registration record (as described in claims 19 and 36) (Cohen, paragraph [0081]; In paragraph [0081], Cohen teaches that if the password received from that user sufficiently matches the password retrieved from the table (or other data format), then the system determines that the received user information and password appear valid (i.e., the user is granted access based on their specific identification information that is entered) and allows the user to proceed with the session (i.e., ongoing access), as represented by the "Y" arm extending from box 52.  In that event, the system 16 may provide the user with access to one or more selectable resources, such as items of information or services.).
		- Cohen does not explicitly teach a method of providing access to data associated with a portable infusion pump, comprising:
			- the data associated with the portable infusion pump including a pump index number that is incremented when the data associated with the portable infusion pump is updated (as described in claims 19 and 36);
			- the user-specific data sharing feature enabling the user to provide access to the data associated with the portable infusion pump of the user to one or more third parties (as described in claims 19 and 36);
			- receiving from the user entry of healthcare provider specific information into the user-specific data sharing feature (as described in claims 19 and 36);
			- identifying one or more healthcare providers corresponding to the healthcare provider specific identification information (as described in claims 19 and 36);
- generating a registration record associating a healthcare provider corresponding to the healthcare provider specific information with an identifier of the portable infusion pump (as described in claims 19 and 36);
- recording an index of upload events from the portable infusion pump over the computer network (as described in claim 19);
- comparing the index of upload events to the index number of the data associated with the portable infusion pump (as described in claim 19);
- automatically initiating an upload of the data associated with the portable infusion pump of the user for access by the healthcare provider when the index of upload events has a value less than the index number of the data associated with the portable infusion pump to prevent duplicate data from being uploaded (as described in claim 19); and automatically initiating an upload of the data associated with the portable infusion pump of the user for access by the healthcare provider and an update of a stored index number to be equal to the pump index number when the pump index number is greater than the stored index number (as described in claim 36); and
- identifying, to the user, the healthcare provider on the graphical user interface as having access to the data associated with the portable infusion pump of the user when the healthcare provider is associated with the identifier of the portable infusion pump in the registration record (as described in claims 19 and 36).
		- However, in analogous art of systems and methods which utilize device history logs to upload data from medical devices, Kiaie teaches a method, comprising:
			- the data associated with the portable infusion pump including a pump index number that is incremented when the data associated with the portable infusion pump is updated (as described in claims 19 and 36); and comparing the index of upload events to the index number of the data associated with the portable infusion pump (as described in claim 19(Kiaie, paragraphs [0046] and [0110], FIG. 9; Paragraph [0110] teaches that once the events have been stored in the device history log, the stored events are uploaded (902) to data management software stored on a personal computer or other computing device.  In certain embodiments, each event stored in the device history log has a unique identifier (i.e., an index number for upload events associated with data from the portable infusion pump).  Therefore, each time the medical device is connected to the computing device only events that have not been previously uploaded to the computing device and/or uploaded to the device history record are uploaded (i.e., only uploading the most recent data).  In certain embodiments, this determination is based at least in part, on the unique identifier corresponding to each event.  Thus, in determining whether to upload data corresponding to a particular event, the unique identifier for the last uploaded event is compared to each unique identifier of the potentially new events to determine whether the event has already been uploaded (i.e., comparing the index of upload events to the index number of the data associated with the portable infusion pump; and the pump index number is incremented when the data associated with the portable infusion pump is updated).  Paragraph [0046] teaches that the medical device may be an infusion device, an analyte monitoring device, or including an insulin delivery device, or other devices that are configured for similar complementary data communication (i.e., the medical device is a portable infusion pump).);
			- a user-specific data sharing feature which enables the user to provide access to the data associated with the portable infusion pump of the user to one or more third parties (as described in claims 19 and 36) (Kiaie, paragraph [0118]; Paragraph [0118] teaches that the data management software allows a user to upload test data or other data from a medical device, view and print graphs and reports to assist with health management, and share data over a network with a healthcare provider (i.e., the data management software has a user-specific data sharing feature which enables the user to provide access to the data from the portable infusion pump to one or more third parties).);
- recording an index of upload events from the portable infusion pump over the computer network (as described in claim 19) (Kiaie, paragraphs [0106] and [0203]; Paragraph [0106] teaches when data from a particular device history log associated with a medical device is transmitted to the location where the device history record is maintained, the data from the medical device is stored or updated in the device history recorded corresponding to the identified medical device. (i.e., recording the upload events in an index).  Paragraph [0203] further teaches that another aspect of the present disclosure may include detecting an occurrence of a plurality of events associated with a medical device; and storing the plurality of events associated with the medical device in an event log (i.e., recording the upload events in an index), wherein each of the plurality of events associated with the medical device has a corresponding unique identifier.); and
- automatically initiating an upload of the data associated with the portable infusion pump of the user for access by the healthcare provider when the index of upload events has a value less than the index number of the data associated with the portable infusion pump to prevent duplicate data from being uploaded (as described in claim 19); and automatically initiating an upload of the data associated with the portable infusion pump of the user for access by the healthcare provider and an update of a stored index number to be equal to the pump index number when the pump index number is greater than the stored index number (as described in claim 36) (Kiaie, paragraphs [0082] and [0110]; Paragraph [0110] teaches that once the events have been stored in the device history log, the stored events are uploaded (902) to data management software stored on a personal computer or other computing device (i.e., automatically initiating an upload of data associated with the portable infusion pump).  In certain embodiments, each event stored in the device history log has a unique identifier (i.e., an index number for upload events associated with data from the portable infusion pump).  Therefore, each time the medical device is connected to the computing device only events that have not been previously uploaded to the computing device and/or uploaded to the device history record are uploaded (i.e., preventing duplicate data from being uploaded).  In certain embodiments, this determination is based at least in part, on the unique identifier corresponding to each event.  Thus, in determining whether to upload data corresponding to a particular event, the unique identifier for the last uploaded event is compared to each unique identifier of the potentially new events to determine whether the event has already been uploaded (i.e., preventing duplicate data from being uploaded by only uploading data when the index of upload events has a value less than the index number of the data associated with the portable infusion pump).  Paragraph [0082] teaches that this feature is beneficial for not uploading duplicate data that was recently uploaded in the past or duplicate data that has not changed.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods which utilize device history logs to upload data from medical devices at the time of the effective filing date of the claimed invention to modify the method of providing access to data of a portable infusion pump taught by Cohen, to incorporate steps and features directed to: (i) recording device upload history logs with unique identifiers for the upload events; (ii) enabling users to share the data with their healthcare providers; and (iii) comparing the upload unique identifiers to determine the most current data Kiaie, in order to avoid uploading duplicate data that was recently uploaded in the past or duplicate data that has not changed. See Kiaie, paragraph [0082]; see also MPEP § 2143 G.
- Further, in analogous art of medical systems and methods for controlling access to medical records, Ombrellaro teaches a method, comprising:
			- a user-specific data sharing feature which enables the user to provide access to the data associated with the portable infusion pump of the user to one or more third parties (as described in claims 19 and 36) (Ombrellaro, paragraph [0056]; Paragraph [0056] teaches a patient controlled authorization process.  The EMR authorization is activated using an authorization access, such as an icon, button or drop down menu, which opens the primary authorization window (i.e., a user-specific data sharing feature).  An “add physician” button is selected to open a second window linked to a searchable database of all registered physician users.  Registered physician users are listed alphabetically, and can be sub-classified or sorted by geographical location, specialty, and other searchable parameters.  The desired physician may then be selected by either double-clicking on the identified entry, or highlighting it, and clicking an “Insert” button. This transfers the identified physician into a sub-field within the window (i.e., enabling the user to provide one or more third parties with access to the user’s data).); and
- identifying, to the user, the healthcare provider on the graphical user interface as having access to the data associated with the portable infusion pump of the user when the healthcare provider is associated with the identifier of the portable infusion pump in the registration record (as described in claims 19 and 36) (Ombrellaro, paragraphs [0003] and [0056]; Paragraph [0056] further teaches that clicking an “Update” button performs the simultaneous functions of placing an identifier for the identified physician entry into an “Authorized Physician” field of the patient’s primary authorization window (i.e., identifying the healthcare provider on the graphical user interface as having access to the user’s data) and placing the patient’s name and demographic/unique identifier(s) into A physician-side “Authorized patient” window within the physician side primary authorization window.  Preferably, the placement in the authorized physician or authorized patient window permanently i.e., the healthcare provider has access to the patient’s data so long as they remain associated with the patient).).  Paragraph [0003] teaches that these features are beneficial, because they allow only authorized individuals to access the patient information while preventing all other individuals from having access to it.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for controlling access to medical records at the time of the effective filing date of the claimed invention to further modify the method of providing access to data of a portable infusion pump taught by Cohen, as modified in view of Kiaie, to incorporate steps and features directed to enabling patients to assign access control rights to certain healthcare providers, as taught by Ombrellaro, in order to allow only authorized individuals to access the patient information while preventing all other individuals from having access to it. See Ombrellaro, paragraph [0003]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods for controlling access to medical records, Schoenberg teaches a method, comprising:
			- receiving from the user entry of healthcare provider specific information into the user-specific data sharing feature (as described in claims 19 and 36) (Schoenberg, paragraph [0046], FIG. 4A; Paragraph [0046] teaches that FIG. 4A shows a flow diagram 270 which depicts the steps taken by the patient to set up or modify an access code sequence for a particular provider.  In step 272, the patient accesses his or her personal account from the patient system 110.  Once the patient system 110 is connected to the host server system 140 over the network 150, the patient enters the ID of the provider (i.e., receiving healthcare provider specific information into the user-specific data sharing entry feature) for which access is to be set up or modified, step 274.); and
- identifying one or more providers corresponding to the healthcare provider specific information (as described in claims 19 and 36) (Schoenberg, paragraph [0046]; Paragraph [0046] teaches that if the provider ID is not listed in the patient’s account (i.e., identifying one or more providers corresponding to the healthcare provider specific information), step 276, indicating i.e., identifying one or more providers corresponding to the healthcare provider specific information), step 276, the patient is prompted by the host server system 140 to modify the access code sequence set up for that provider, step 280.  Paragraph [0046] further teaches that these features are beneficial for enabling a patient to indicate which portions of the patient’s information records will be accessible by a provider.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for controlling access to medical records at the time of the effective filing date of the claimed invention to further modify the method of providing access to data of a portable infusion pump taught by Cohen, as modified in view of: Kiaie and Ombrellaro, to incorporate steps and features directed to enabling patients to enter provider specific information for searching providers to assign access control rights to, as taught by Schoenberg, in order to enable a patient to indicate which portions of the patient’s information records will be accessible by a provider. See Schoenberg, paragraph [0046]; see also MPEP § 2143 G.
		- Still further, in analogous art of medical systems and methods with registration features, Urbaszek teaches a method, comprising:
			- generating a registration record associating a healthcare provider corresponding to the healthcare provider specific information with an identifier of the portable infusion pump (as described in claims 19 and 36) (Urbaszek, paragraph [0062] teaches that in the case of a successful registration, in communication step T4 a registration confirmation 204a is transmitted via the online connection between programming device 3 and data processing device 2 and a notification window is displayed for the user in programming device 3, which contains the following information: implant type and device identification data (serial number) of the implant registered immediately previously (i.e., identifier of a medical device), physician identification data (physician key) and name of i.e., healthcare provider specific information), type and identification data of the patient device (i.e., a registration record associating a healthcare provider with an identifier of a medical device).  Paragraph [0062] further teaches that recording the association of a healthcare provider with an identifier of a medical device is beneficial for security purposes.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods with registration features at the time of the effective filing date of the claimed invention to further modify the method of providing access to data of a portable infusion pump taught by Cohen, as modified in view of: Kiaie; Ombrellaro; and Schoenberg, to incorporate a step and feature directed to a registration record which associates a healthcare provider with an identifier of a medical device, as taught by Urbaszek, in order to achieve the claimed invention in the method of providing access to data of a portable infusion pump taught by Cohen.  As described in Urbaszek, a method which records the association of a healthcare provider with an identifier of a medical device is: (i) beneficial for security purposes (see Urbaszek, paragraph [0062]); and (ii) has been made part of the ordinary capabilities of one skilled in the art of medical systems and methods with registration features based upon the teaching of such improvement in other situations (i.e., using this feature for automatic registration of patient in-bound medical data from implantable devices with physician identification data).  As such, one of ordinary skill in the art of medical systems and methods with registration features would have been capable of applying this known method of generating a registration record which associates a healthcare provider with an identifier of a medical device in the same way to the method of providing access to data of a portable infusion pump taught by Cohen, as modified in view of: Kiaie; Ombrellaro; and Schoenberg, in order to generate a registration record which associates a healthcare provider with an identifier of a portable infusion pump [instead of generating a registration record which associates a healthcare provider with an identifier of a medical device]; and the results would have been predictable to one of ordinary skill in the art of medical systems and methods with registration features. See MPEP § 2143 C.

claim 28,
		- Similar to the analysis described in the obviousness rejection of claim 19 above, Cohen teaches:
			- a method of providing access to data associated with a portable infusion pump over a computer network, comprising (Cohen, paragraphs [0031] and [0034]; In paragraph [0031], Cohen teaches that its invention employs software components that operate with network devices and related hardware to manage the movement of electronic information, store the information in an organized format and provide controlled, worldwide access over the Internet to the information (i.e., providing access to information over a computer network).  The information may relate to one or more medical conditions and the system and services may involve medical subjects, healthcare providers, and/or healthcare payer entities.  In paragraph [0034], Cohen teaches that subject support device may be or included a meter sensor (such as a biological sensor) [in the process] that continuously or intermittently senses a condition or collects data regarding a condition over time.  Further, in paragraph [0034], Cohen teaches that [a] subject support device 12 may comprise, for example, but not limited to, an infusion pump or other infusion device for dispensing a controlled amount of an infusion medium to a subject (i.e., the data that is access may be associated with a portable infusion pump), a meter for monitoring blood glucose or oxygen levels or other biological or medical condition over time.):
				- accessing a graphical user interface of software configured to display data associated with a portable infusion pump of a user (Cohen, paragraphs [0034], [0063], and [0065]; In paragraph [0063], Cohen teaches that a user interface layer 32 (i.e., a graphical user interface) supports interactions with the end user, for example, for user login and data access, software navigation, user data input, user selection of desired report types and the display of selected information may conveniently access a system website and perform a variety of optional activities through browser software (i.e., a graphical user interface).  In paragraph [0065], Cohen teaches that [a] subject may access a website to perform one or more of a variety of tasks, such as accessing general information made available on the website to all subjects or groups of subjects, to access specific information or to generate Cohen comprises an infusion pump or other infusion device – see Cohen, paragraph [0034]] (i.e., This disclosure is also interpreted as teaching “accessing data associated with a portable infusion pump of a user”, as described in Applicant’s claimed invention.).);
- accessing a user-specific data sharing feature of the software (similar to a limitation described in claim 28) (Cohen, paragraph [0063]; In paragraph [0063], Cohen teaches that [t]he user interface layer 32 supports interactions with the end user, for example, for user login and data access, software navigation, user data input, user selection of desired report types and the display of selected information (i.e., This disclosure is also interpreted as teaching “accessing a user-specific data sharing feature”, as described in Applicant’s claimed invention.).); and
- causing ongoing access to the data associated with the portable infusion pump of the user to be provided to the healthcare provider as long as the healthcare provider is associated with the identifier of the portable infusion pump in the registration record (Cohen, paragraph [0081]; In paragraph [0081], Cohen teaches that if the password received from that user sufficiently matches the password retrieved from the table (or other data format), then the system determines that the received user information and password appear valid (i.e., the user is granted access based on their specific identification information that is entered) and allows the user to proceed with the session (i.e., ongoing access), as represented by the "Y" arm extending from box 52.  In that event, the system 16 may provide the user with access to one or more selectable resources, such as items of information or services.).
		- Cohen does not explicitly teach a method of providing access to data associated with a portable infusion pump, comprising:
			- the data associated with the portable infusion pump including a pump index number that is incremented when the data associated with the portable infusion pump is updated;
the user-specific data sharing feature enabling the user to provide access to the data associated with the portable infusion pump of the user to one or more third parties;
			- entering healthcare provider specific identification information into the user-specific data sharing feature;
			- identifying a healthcare provider corresponding to the healthcare provider specific identification information;
			- causing a registration record to be generated that associates a healthcare provider corresponding to the healthcare provider specific information with an identifier of the portable infusion pump;
- causing an index of upload events from the portable infusion pump over the computer network to be recorded;
- causing the index of upload events to be compared to the index number of the data associated with the portable infusion pump;
- causing an upload of the data associated with the portable infusion pump of the user to be automatically initiated for access by the healthcare provider when the index of upload events has a value less than the index number of the data associated with the portable infusion pump to prevent duplicate data from being uploaded; and
- receiving, by the user, an indication that the healthcare provider has been provided with ongoing access to the data associated with the portable infusion pump of the user.
		- However, in analogous art of systems and methods which utilize device history logs to upload data from medical devices, Kiaie teaches a method, comprising:
			- the data associated with the portable infusion pump including a pump index number that is incremented when the data associated with the portable infusion pump is updated; and causing the index of upload events to be compared to the index number of the data associated with the portable infusion pump (Kiaie, paragraphs [0046] and [0110], FIG. 9; Paragraph [0110] teaches that once the events have been stored in the device history log, the stored events are i.e., an index number for upload events associated with data from the portable infusion pump).  Therefore, each time the medical device is connected to the computing device only events that have not been previously uploaded to the computing device and/or uploaded to the device history record are uploaded (i.e., only uploading the most recent data).  In certain embodiments, this determination is based at least in part, on the unique identifier corresponding to each event.  Thus, in determining whether to upload data corresponding to a particular event, the unique identifier for the last uploaded event is compared to each unique identifier of the potentially new events to determine whether the event has already been uploaded (i.e., comparing the index of upload events to the index number of the data associated with the portable infusion pump; and the pump index number is incremented when the data associated with the portable infusion pump is updated).  Paragraph [0046] teaches that the medical device may be an infusion device, an analyte monitoring device, or including an insulin delivery device, or other devices that are configured for similar complementary data communication (i.e., the medical device is a portable infusion pump).);
			- the user-specific data sharing feature enabling the user to provide access to the data associated with the portable infusion pump of the user to one or more third parties (as described in claims 19 and 36) (Kiaie, paragraph [0118]; Paragraph [0118] teaches that the data management software allows a user to upload test data or other data from a medical device, view and print graphs and reports to assist with health management, and share data over a network with a healthcare provider (i.e., the data management software has a user-specific data sharing feature which enables the user to provide access to the data from the portable infusion pump to one or more third parties).);
- causing an index of upload events from the portable infusion pump over the computer network to be recorded (Kiaie, paragraphs [0106] and [0203]; Paragraph [0106] teaches when data from a particular device history log associated with a medical device is transmitted to the location where the device history record is maintained, the data from the medical device is stored or i.e., recording the upload events in an index).  Paragraph [0203] further teaches that another aspect of the present disclosure may include detecting an occurrence of a plurality of events associated with a medical device; and storing the plurality of events associated with the medical device in an event log (i.e., recording the upload events in an index), wherein each of the plurality of events associated with the medical device has a corresponding unique identifier.); and
- causing an upload of the data associated with the portable infusion pump of the user to be automatically initiated for access by the healthcare provider when the index of upload events has a value less than the index number of the data associated with the portable infusion pump to prevent duplicate data from being uploaded (Kiaie, paragraphs [0082] and [0110]; Paragraph [0110] teaches that once the events have been stored in the device history log, the stored events are uploaded (902) to data management software stored on a personal computer or other computing device (i.e., automatically initiating an upload of data associated with the portable infusion pump).  In certain embodiments, each event stored in the device history log has a unique identifier (i.e., an index number for upload events associated with data from the portable infusion pump).  Therefore, each time the medical device is connected to the computing device only events that have not been previously uploaded to the computing device and/or uploaded to the device history record are uploaded (i.e., preventing duplicate data from being uploaded).  In certain embodiments, this determination is based at least in part, on the unique identifier corresponding to each event.  Thus, in determining whether to upload data corresponding to a particular event, the unique identifier for the last uploaded event is compared to each unique identifier of the potentially new events to determine whether the event has already been uploaded (i.e., preventing duplicate data from being uploaded by only uploading data when the index of upload events has a value less than the index number of the data associated with the portable infusion pump).  Paragraph [0082] teaches that this feature is beneficial for not uploading duplicate data that was recently uploaded in the past or duplicate data that has not changed.).
Cohen, to incorporate steps and features directed to: (i) recording device upload history logs with unique identifiers for the upload events; (ii) enabling users to share the data with their healthcare providers; and (iii) comparing the upload unique identifiers to determine the most current data to upload, as taught by Kiaie, in order to avoid uploading duplicate data that was recently uploaded in the past or duplicate data that has not changed. See Kiaie, paragraph [0082]; see also MPEP § 2143 G.
- Further, in analogous art of medical systems and methods for controlling access to medical records, Ombrellaro teaches a method, comprising:
			- a user-specific data sharing feature which enables the user to provide access to the data associated with the portable infusion pump of the user to one or more third parties (Ombrellaro, paragraph [0056]; Paragraph [0056] teaches a patient controlled authorization process.  The EMR authorization is activated using an authorization access, such as an icon, button or drop down menu, which opens the primary authorization window (i.e., a user-specific data sharing feature).  An “add physician” button is selected to open a second window linked to a searchable database of all registered physician users.  Registered physician users are listed alphabetically, and can be sub-classified or sorted by geographical location, specialty, and other searchable parameters.  The desired physician may then be selected by either double-clicking on the identified entry, or highlighting it, and clicking an “Insert” button. This transfers the identified physician into a sub-field within the window (i.e., enabling the user to provide one or more third parties with access to the user’s data).); and
- receiving, by the user, an indication that the healthcare provider has been provided with ongoing access to the data associated with the portable infusion pump of the user (Ombrellaro, paragraphs [0003] and [0056]; Paragraph [0056] further teaches that clicking an “Update” button performs the simultaneous functions of placing an identifier for the identified physician entry into an “Authorized Physician” field of the patient’s primary authorization window (i.e., receiving an indication that the provider has been provided with access to the user’s data) and placing the patient’s name and demographic/unique identifier(s) into A physician-side “Authorized patient” window within the physician side primary authorization window.  Preferably, the placement in the authorized physician or authorized patient window permanently associates the patient and authorized physician, although the patient can terminate a physician’s Level 2 access (i.e., the healthcare provider has ongoing access to the patient’s data so long as they remain associated with the patient).).  Paragraph [0003] teaches that these features are beneficial, because they allow only authorized individuals to access the patient information while preventing all other individuals from having access to it.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for controlling access to medical records at the time of the effective filing date of the claimed invention to modify the method of providing access to data of a portable infusion pump taught by Cohen, as modified in view of Kiaie, to incorporate steps and features directed to enabling patients to assign access control rights to certain healthcare providers, as taught by Ombrellaro, in order to allow only authorized individuals to access the patient information while preventing all other individuals from having access to it. See Ombrellaro, paragraph [0003]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods for controlling access to medical records, Schoenberg teaches a method, comprising:
			- entering healthcare provider specific identification information into the user-specific data sharing feature (Schoenberg, paragraph [0046], FIG. 4A; Paragraph [0046] teaches that FIG. 4A shows a flow diagram 270 which depicts the steps taken by the patient to set up or modify an access code sequence for a particular provider.  In step 272, the patient accesses his or her personal account from the patient system 110.  Once the patient system 110 is connected to the host server system 140 over the network 150, the patient enters the ID of the provider (i.e., entering healthcare provider specific information into the user-specific data sharing entry feature) for which access is to be set up or modified, step 274.); and
identifying a healthcare provider corresponding to the healthcare provider specific information (Schoenberg, paragraph [0046]; Paragraph [0046] teaches that if the provider ID is not listed in the patient’s account (i.e., identifying a healthcare provider corresponding to the healthcare provider specific information), step 276, indicating that access has not yet been set up for that provider, the host system 140 prompts the patient to add the provider to his or her account, to establish an access code sequence specific to that provider, and to indicate which of the patient’s information will be accessible by the provider, step 278.  If the provider has already been set up in the patient's account (i.e., identifying one or more providers corresponding to the healthcare provider specific information), step 276, the patient is prompted by the host server system 140 to modify the access code sequence set up for that provider, step 280.  Paragraph [0046] further teaches that these features are beneficial for enabling a patient to indicate which portions of the patient’s information records will be accessible by a provider.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for controlling access to medical records at the time of the effective filing date of the claimed invention to further modify the method of providing access to data of a portable infusion pump taught by Cohen, as modified in view of: Kiaie and Ombrellaro, to incorporate steps and features directed to enabling patients to enter provider specific information for searching providers to assign access control rights to, as taught by Schoenberg, in order to enable a patient to indicate which portions of the patient’s information records will be accessible by a provider. See Schoenberg, paragraph [0046]; see also MPEP § 2143 G.
- Still further, in analogous art of medical systems and methods with registration features, Urbaszek teaches a method, comprising:
			- causing a registration record to be generated that associates a healthcare provider corresponding to the healthcare provider specific information with an identifier of the portable infusion pump (Urbaszek, paragraph [0062] teaches that in the case of a successful registration, in communication step T4 a registration confirmation 204a is transmitted via the online connection between programming device 3 and data processing device 2 and a notification window is displayed for i.e., identifier of a medical device), physician identification data (physician key) and name of the physician (i.e., healthcare provider specific information), type and identification data of the patient device (i.e., a registration record associating a healthcare provider with an identifier of a medical device).  Paragraph [0062] further teaches that recording the association of a healthcare provider with an identifier of a medical device is beneficial for security purposes.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods with registration features at the time of the effective filing date of the claimed invention to further modify the method of providing access to data of a portable infusion pump taught by Cohen, as modified in view of: Kiaie; Ombrellaro; and Schoenberg, to incorporate a step and feature directed to a registration record which associates a healthcare provider with an identifier of a medical device, as taught by Urbaszek, in order to achieve the claimed invention in the method of providing access to data of a portable infusion pump taught by Cohen.  As described in Urbaszek, a method which records the association of a healthcare provider with an identifier of a medical device is: (i) beneficial for security purposes (see Urbaszek, paragraph [0062]); and (ii) has been made part of the ordinary capabilities of one skilled in the art of medical systems and methods with registration features based upon the teaching of such improvement in other situations (i.e., using this feature for automatic registration of patient in-bound medical data from implantable devices with physician identification data).  As such, one of ordinary skill in the art of medical systems and methods with registration features would have been capable of applying this known method of generating a registration record which associates a healthcare provider with an identifier of a medical device in the same way to the method of providing access to data of a portable infusion pump taught by Cohen, as modified in view of: Kiaie; Ombrellaro; and Schoenberg, in order to generate a registration record which associates a healthcare provider with an identifier of a portable infusion pump [instead of generating a registration record which associates a healthcare provider 

	Regarding claims 20 and 29,
		- The combination of Cohen, as modified in view of: Kiaie; Ombrellaro; Schoenberg; and Urbaszek, teaches the limitations of: claim 19 (which claim 20 depends on) and claim 28 (which claim 29 depends on), as described above.
		- Cohen further teaches a method, wherein entering healthcare provider specific information into the data sharing feature includes:
			- receiving the healthcare provide specific information into a data entry box of the data sharing feature (as described in claim 20); and entering the healthcare provide specific information into a data entry box of the data sharing feature (as described in claim 29) (Cohen, paragraph [0195]; In paragraph [0195], Cohen teaches that [t]he login page includes a location having labeled fields for the user to enter a username and a password (i.e., a data entry box of the data sharing feature) and a selectable icon (labeled "Sign In") to allow a user to click and send information entered into the username and password fields to the system 16.).
	The motivations and rationales to modify the method taught by Cohen, in view of: Kiaie; Ombrellaro; Schoenberg; and Urbaszek, described in the obviousness rejections of claims 19 and 28 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claims 21 and 30,
		- The combination of Cohen, as modified in view of: Kiaie; Ombrellaro; Schoenberg; and Urbaszek, teaches the limitations of: claim 19 (which claim 21 depends on) and claim 28 (which claim 30 depends on), as described above.
		- Ombrellaro further teaches a method, comprising:
- receiving through the data sharing feature user input seeking to remove access to the data associated with the portable infusion pump from the healthcare provider (as described in claim 21); and entering user input seeking to remove access to the data associated with the portable infusion pump from the healthcare provider (as described in claim 30) (Ombrellaro, paragraphs [0059] and [0060]; Paragraph [0059] teaches that once authorization has been granted, patients have the ability to revoke a particular physician’s access to their medical record.  Paragraph [0060] teaches that deactivating a user’s access is accomplished by selecting the physician to be deactivated from the authorized physician list, and clicking a “Remove” button (i.e., receiving through the data sharing feature user input seeking to remove a healthcare provider’s access to the user’s data).); and
- revoking the ongoing access to the data associated with the portable infusion pump of the user from the healthcare provider (as described in claim 21); and receiving an indication that the ongoing access to the data associated with the portable infusion pump of the user has been revoked from the healthcare provider (as described in claim 30) (Ombrellaro, paragraph [0060] teaches that although the physician’s name remains within the “authorized physician” field, the status indicator changes from authorized (e.g., green-colored) to unauthorized (e.g., red-colored) (i.e., receiving an indication that ongoing access to the user’s data has been revoked from the healthcare provider) [after a user deactivates a physician’s access by selecting the physician to be deactivated from the authorized physician list and clicking the “Remove” button].).
Cohen, in view of: Kiaie; Ombrellaro; Schoenberg; and Urbaszek, described in the obviousness rejections of claims 19 and 28 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claims 24 and 32,
		- The combination of Cohen, as modified in view of: Kiaie; Ombrellaro; Schoenberg; and Urbaszek, teaches the limitations of: claim 19 (which claim 24 depends on) and claim 28 (which claim 32 depends on), as described above.
		- Cohen further teaches a method, wherein causing ongoing access to the data associated with the portable infusion pump of the user to be provided to a healthcare provider corresponding to the healthcare provider specific identification information includes:
			- providing access to data acquired from a glucose monitoring device (as described in claims 23 and 32) (Cohen, paragraph [0086]; In paragraph [0086], Cohen teaches that software 19 residing on the subject-side computer 14 allows the computer 14 to communicate with the subject support device(s) 12 and retrieve and, at least temporarily, store device history information there from, as represented by box 68 in FIG. 3.  Further, in paragraph [0086], Cohen teaches that [i]n embodiments in which the subject support device is discrete blood glucose meter (i.e., a glucose monitoring device), device history information may include blood glucose readings (i.e., data acquired from a glucose monitoring device) and/or other events or activities of the user that may affect the user’s medical condition.  In embodiments in which the subject support device is a continuous glucose monitoring sensor (i.e., a glucose monitoring device), device history information may include continuous glucose readings, sensor settings and sensor status information (i.e., data acquired from a glucose monitoring device).).
The motivations and rationales to modify the method taught by Cohen, in view of: Kiaie; Ombrellaro; Schoenberg; and Urbaszek, described in the obviousness rejections of claims 19 and 28 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 33,
		- The combination of Cohen, as modified in view of: Kiaie; Ombrellaro; Schoenberg; and Urbaszek, teaches the limitations of claim 28 (which claim 33 depends on), as described above.
		- Cohen teaches a method, further comprising:
			- establishing a connection of the portable infusion pump with the computer network (Cohen, paragraph [0085]; In paragraph [0085], Cohen teaches that one or more subject support devices 12 may be electronically connected to the subject side computer (i.e., establishing a connection between the portable infusion pump and the computer network).);
			- accessing an uploader application configured to cause data to be uploaded from the portable infusion pump over the computer network (Cohen, paragraph [0085]; In paragraph [0085], Cohen teaches that [f]ollowing on-screen prompts, the subject-user may input commands to cause the subject-side computer 14 to retrieve device history information from the subject support device(s) 12 (i.e., accessing an uploader application configured to cause data to be uploaded from the portable infusion pump).); and
			- causing data to be uploaded from the portable infusion pump via the uploader application (Cohen, paragraph [0086]; In paragraph [0086], Cohen teaches that software 19 residing on the subject-side computer 14 (i.e., the uploader application) allows the computer 14 to communicate with the subject support device(s) 12 and retrieve and, at least temporarily, store device history information there from (i.e., causing data to be uploaded from the portable infusion pump via the uploader application), as represented by box 68 in FIG. 3.).
The motivations and rationales to modify the method taught by Cohen, in view of: Kiaie; Ombrellaro; Schoenberg; and Urbaszek, described in the obviousness rejection of claim 28 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claim 34,
		- The combination of Cohen, as modified in view of: Kiaie; Ombrellaro; Schoenberg; and Urbaszek, teaches the limitations of claim 33 (which claim 34 depends on), as described above.
	- Cohen further teaches a method, wherein accessing an uploader application includes:
			- automatically being presented with the uploader application on the graphical user interface after establishing the connection of the portable infusion pump with the computer network (Cohen, paragraph [0134]; In paragraph [0134], Cohen teaches that treatment information is automatically communicated to the subject's support device(s) 12 (either directly or through an initial storage in the subject-side computer 14), the treatment information may comprise parameters for automatically setting or adjusting the operation of the subject support device (12).  In this manner, a subject's support device(s) 12 may be automatically set or configured in accordance with the subject's healthcare provider's treatment plan, by connecting the subject support device(s) 12 into the system 10 (i.e., automatically uploading data with the uploader application after establishing the connection of the portable infusion pump with the computer network) for communication with the medical data management system 16.).
The motivations and rationales to modify the method taught by Cohen, in view of: Kiaie; Ombrellaro; Schoenberg; and Urbaszek, described in the obviousness rejection of claim 28 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 23 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
- The combination of: Cohen et al. (Pub. No. US 2012/0216297), as modified in view of: Kiaie et al. (Pub. No. US 2011/0289497); Ombrellaro (Pub. No. US 2007/0192137); Schoenberg (Pub. No. US 2004/0111622); and Urbaszek et al. (Pub. No. US 2007/0282175), as applied to claims 19 and 28 above, and further in view of:
- LaLonde et al. (Pub. No. US 2009/0058635).

	Regarding claims 23 and 31,
		- The combination of Cohen, as modified in view of: Kiaie; Ombrellaro; Schoenberg; and Urbaszek, teaches the limitations of: claim 19 (which claim 23 depends on) and claim 28 (which claim 31 depends on), as described above.
		- The combination of Cohen, as modified in view of: Kiaie; Ombrellaro; Schoenberg; and Urbaszek, does not explicitly teach a method, wherein causing ongoing access to the data associated with the portable infusion pump of the user to be provided to a healthcare provider corresponding to the healthcare provider specific identification information includes:
			- providing read-only access to the data associated with the portable infusion pump of the user to the healthcare provider (as described in claim 23); and causing read-only access to data associated with the portable infusion pump of the user to be provided to the healthcare provider (as described in claim 31).
		- However, in analogous art of systems, devices, and methods for transporting medical information over a wireless network, LaLonde teaches a system and method, comprising:
			providing read-only access to the data associated with the portable infusion pump of the user to the healthcare provider (as described in claim 23); and causing read-only access to data associated with the portable infusion pump of the user to be provided to the healthcare provider (as described in claim 31) (LaLonde, paragraph [0332]; In paragraph [0332], LaLonde teaches that[t]he local device may display various types of data acquired from the PIMD 802, such as ECG i.e., read-only access) to the PIMD is preferably granted to local devices such as those shown in FIG. 10.  Paragraph [0066] teaches that this feature is beneficial, because it helps to transfer data securely between a source and target.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems, devices, and methods for transporting medical information over a wireless network at the time of the effective filing date of the claimed invention to further modify the method of providing access to data associated with a portable infusion pump taught by Cohen, as modified in view of: Kiaie; Ombrellaro; Schoenberg; and Urbaszek, to incorporate a view-only step and feature, as taught by LaLonde, in order to transfer data securely between a source and target. See LaLonde, paragraph [0066]; see also MPEP § 2143 G.

Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
- The combination of: Cohen et al. (Pub. No. US 2012/0216297), as modified in view of: Kiaie et al. (Pub. No. US 2011/0289497); Ombrellaro (Pub. No. US 2007/0192137); Schoenberg (Pub. No. US 2004/0111622); and Urbaszek et al. (Pub. No. US 2007/0282175), as applied to claim 19 above, and further in view of:
- Kotnik et al. (Pub. No. US 2011/0264043).

	Regarding claim 25,
		- The combination of Cohen, as modified in view of: Kiaie; Ombrellaro; Schoenberg; and Urbaszek, teaches the limitations of claim 19 (which claim 25 depends on), as described above.
		- Cohen teaches a method, further comprising:
			- detecting a connection of the portable infusion pump with the computer network (Cohen, paragraph [0085]; In paragraph [0085], Cohen teaches that one or more subject support devices 12 may be electronically connected to the subject side computer (i.e., connecting the portable infusion pump to a computer network).);
initiating an uploader application in response to the detected connection (Cohen, paragraph [0085]; In paragraph [0085], Cohen teaches that [f]ollowing on-screen prompts, the subject-user may input commands to cause the subject-side computer 14 to retrieve device history information from the subject support device(s) 12 (i.e., initiating the upload of data from the infusion pump).); and
			- receiving data from the portable infusion pump (Cohen, paragraph [0086]; In paragraph [0086], Cohen teaches that software 19 residing on the subject-side computer 14 allows the computer 14 to communicate with the subject support device(s) 12 and retrieve and, at least temporarily, store device history information there from (i.e., receiving data from the infusion pump), as represented by box 68 in FIG. 3.).
		- The combination of Cohen, as modified in view of: Kiaie; Ombrellaro; Schoenberg; and Urbaszek, does not explicitly teach a method, further comprising:
- verifying the portable infusion pump.
		- However, in analogous art of systems and methods for transferring data store on an infusion pump via a network connection, Kotnik teaches a method, comprising:
			- verifying the portable infusion pump (Kotnik, paragraph [0028]; In paragraph [0028], Kotnik teaches that prior to transferring the drug library 40 to the infusion pump 12, the remote device 22 including the drug library 40 stored thereon is wirelessly connected to the infusion pump 12 via the wireless connection.  Thereafter, the remote device 22 confirms that the infusion pump 12 is in fact authorized and allowed to receive the drug library 40 download (i.e., verifying the infusion pump is authorized to receive data from the remote device).  Further, in paragraph [0028], Kotnik teaches that confirming (i.e., verifying) may be accomplished by obtaining a serial number or other identification number for a particular infusion pump 12 and checking the number against a master list of authorized pumps (i.e., verifying the infusion pump).  Paragraph [0028] further teaches that these features are beneficial in order to determine whether an infusion pump is authorized to transfer data to and receive data from a remote device.).
Cohen, as modified in view of: Kiaie; Ombrellaro; Schoenberg; and Urbaszek, to incorporate the infusion pump verification step and feature, as taught by Kotnik, in order to determine whether an infusion pump is authorized to transfer data to and receive data from a remote device. See Kotnik, paragraph [0028]; see also MPEP § 2143 G.

	Regarding claim 26,
		- The combination of Cohen, as modified in view of: Kiaie; Ombrellaro; Schoenberg; Urbaszek; and Kotnik, teaches the limitations of claim 25 (which claim 26 depends on), as described above.
	- Cohen further teaches a method, wherein:
			- initiating an uploader application in response to the detected connection automatically initiates the uploader application in response to the detected connection (Cohen, paragraph [0134]; In paragraph [0134], Cohen teaches that treatment information is automatically communicated to the subject's support device(s) 12 (either directly or through an initial storage in the subject-side computer 14), the treatment information may comprise parameters for automatically setting or adjusting the operation of the subject support device (12).  In this manner, a subject's support device(s) 12 may be automatically set or configured in accordance with the subject's healthcare provider's treatment plan, by connecting the subject support device(s) 12 into the system 10 (i.e., automatically initiating the uploading of the data with the uploader application after establishing the connection of the portable infusion pump with the computer network) for communication with the medical data management system 16.).
Cohen, in view of: Kiaie; Ombrellaro; Schoenberg; Urbaszek; and Kotnik, described in the obviousness rejections of claims 19 and 25 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
- The combination of: Cohen et al. (Pub. No. US 2012/0216297), as modified in view of: Kiaie et al. (Pub. No. US 2011/0289497); Ombrellaro (Pub. No. US 2007/0192137); Schoenberg (Pub. No. US 2004/0111622); Urbaszek et al. (Pub. No. US 2007/0282175); and Kotnik et al. (Pub. No. US 2011/0264043), as applied to claim 25 above, and further in view of:
- Jollota et al. (Pub. No. US 2007/0258395).

	Regarding claim 27,
		- The combination of Cohen, as modified in view of: Kiaie; Ombrellaro; Schoenberg; Urbaszek; and Kotnik, teaches the limitations of claim 25 (which claim 27 depends on), as described above.
		- The combination of Cohen, as modified in view of: Kiaie; Ombrellaro; Schoenberg; Urbaszek; and Kotnik, does not explicitly teach a method, wherein receiving data from the portable infusion pump includes:
- automatically requesting data from the portable infusion pump.
		- However, in analogous art of systems and methods for transferring data associated with infusion pumps, Jollota teaches a method, wherein receiving data from an infusion pump includes:
			- automatically requesting data from the portable infusion pump (Jollota, paragraphs [0087] and [0168]; In paragraph [0087], Jollota teaches that a status request for a local device within the infusion system; incoming network information may include: a request for physiologic data of the user; an alert or alarm enable or disable instruction for a local device within the infusion system i.e., automatically executing a data download is the equivalent of “automatically request data from the infusion pump”, as described in Applicant’s claimed invention.).  Paragraph [0168] teaches that this feature is beneficial for automatically downloading data into a central depository, such as a hospital database, whenever a patient’s device is detected.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for transferring data associated with infusion pumps at the time of the effective filing date of the claimed invention to further modify the method of providing access to data associated with a portable infusion pump taught by Cohen, as modified in view of: Kiaie; Ombrellaro; Schoenberg; Urbaszek; and Kotnik, to incorporate the automatic data request step and feature, as taught by Jollota, in order to download data automatically into a central depository, such as a hospital database, whenever a patient’s device is detected. See Jollota, paragraph [0168]; see also MPEP § 2143 G.

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
-  The combination of: Cohen et al. (Pub. No. US 2012/0216297), as modified in view of: Kiaie et al. (Pub. No. US 2011/0289497); Ombrellaro (Pub. No. US 2007/0192137); Schoenberg (Pub. No. US 2004/0111622); and Urbaszek et al. (Pub. No. US 2007/0282175), as applied to claim 33 above, and further in view of:
- Jollota et al. (Pub. No. US 2007/0258395).

	Regarding claim 35,
		- The combination of Cohen, as modified in view of: Kiaie; Ombrellaro; Schoenberg; and Urbaszek, teaches the limitations of claim 33 (which claim 35 depends on), as described above.
		- The combination of Cohen, as modified in view of: Kiaie; Ombrellaro; Schoenberg; and Urbaszek, does not explicitly teach a method, wherein causing data to be uploaded from the portable infusion pump via the uploader application includes:
- the data automatically being requested from the portable infusion pump by the uploader application.
		- However, in analogous art of systems and methods for transferring data associated with infusion pumps, Jollota teaches a method, wherein causing data to be uploaded from the portable infusion pump via the uploader application includes:
			- the data automatically being requested from the portable infusion pump by the uploader application (Jollota, paragraphs [0087] and [0168]; In paragraph [0087], Jollota teaches that a status request for a local device within the infusion system; incoming network information may include: a request for physiologic data of the user; an alert or alarm enable or disable instruction for a local device within the infusion system (which may be processed by monitor 500 and/or routed by monitor 500 to the appropriate local device); or advisory information for the patient (e.g., a notification to place an order for supplies, a reminder to schedule a doctor's appointment, a reminder to schedule or automatically execute a data download for analysis by a caregiver) (i.e., automatically executing a data download is the equivalent of “the data automatically being requested from the infusion pump”, as described in Applicant’s claimed invention.).  Paragraph [0168] teaches that this feature is beneficial for automatically downloading data into a central depository, such as a hospital database, whenever a patient’s device is detected.).
	Therefore, similar to the motivation and rationale for modifying the method described in Cohen, as modified in view of: Kiaie; Ombrellaro; Schoenberg; Urbaszek; and Kotnik, to incorporate an automatic data request step and feature, as taught by Jollota described in the obviousness rejection of claim 27 above, it also would have been obvious to one of ordinary skill in the art of systems and methods for transferring data associated with infusion pumps at the time of the effective filing date of the claimed invention to further modify the method of providing access to data associated with a portable infusion pump taught by Cohen, as modified in view of: Kiaie; Ombrellaro; Schoenberg; and Urbaszek, to incorporate an automatic data request step and feature, as taught by Jollota, in order to download data automatically into a central depository, such as a hospital database, whenever a patient’s device is detected. See Jollota, paragraph [0168]; see also MPEP § 2143 G.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686